t c memo united_states tax_court clair and judith worthington petitioners v commissioner of internal revenue respondent docket no filed date clair and judith worthington pro sese brian bernhardt for respondent memorandum opinion wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated - all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 for the years and in the amounts of dollar_figure and dollar_figure respectively after concession by both parties ’ the issues for decision are whether petitioners are entitled to claimed bad_debt deductions under sec_166 for and whether petitioners failed to include interest_income in their federal_income_tax return and whether petitioners are liable for the accuracy-related_penalties under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in baldwin michigan when the petition in this case was filed all references to petitioner are to clair worthington respondent conceded petitioners are entitled to a legal and professional expense deduction for the year in the amount of dollar_figure petitioners did not receive taxable refund income in the year in the amount of dollar_figure petitioners are entitled to a tax preparation expense deduction for the year in the amount of dollar_figure with dollar_figure being allocated to schedule a and dollar_figure being allocated to schedule c petitioners conceded that they are not entitled to the entire claimed legal and professional expense deduction of dollar_figure for the year but are only entitled to such a deduction for that year in the amount of dollar_figure during the years in issue petitioner operated a heating and plumbing service on their and federal_income_tax returns petitioners claimed business_bad_debt deductions in the amounts of dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent determined that petitioners are not entitled to the bad_debt deductions because the revenue corresponding to such claimed deductions never was included in petitioners' income petitioners received interest_income from first union national bank of florida in in the amount of dollar_figure in the notice_of_deficiency respondent determined that petitioners had not included this income on their federal_income_tax return petitioners contend that both the interest_income and the income that the bad_debt deductions represent were included in the amount set forth on the gross_receipts line of the schedules c attached to their and federal_income_tax returns petitioners' and federal_income_tax returns were prepared by a tax preparation firm that used worksheets to prepare those tax returns petitioners destroyed these worksheets after their and federal_income_tax returns were filed sec_166 provides that there shall be allowed as a deduction any debt which becomes worthless within the taxable_year however worthless debts arising from unpaid wages salaries fees rents and similar items of taxable_income are q4e- not allowed as a deduction unless the income such items represent has been included in the return of income for the year for which the deduction as a bad_debt is claimed or for a prior taxable_year see 64_tc_598 garrison v commissioner tcmemo_1994_200 affd without published opinion 67_f3d_299 6th cir sec_1_166-1l e income_tax regs at trial petitioners submitted various stopped checks and work orders and claimed that these items substantiate their claimed bad_debt deductions contrary to petitioners' assertions these documents do not demonstrate that the income which gave rise to these items was in fact included in their gross_income although petitioner was a well-spoken witness he has not furnished any documentation that would corroborate his position in the present case we cannot rely upon petitioner's self-serving uncorroborated testimony see 99_tc_202 87_tc_74 the tax law requires taxpayers to substantiate amounts claimed as deductions by maintaining the records necessary to establish such entitlement see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs during the trial petitioner admitted that he destroyed the worksheets that he claims might have substantiated his position moreover petitioners have not submitted evidence that - - indicates that they tried to reconstruct the information contained in these worksheets accordingly we find that petitioners are not entitled to the bad_debt deductions claimed on their and federal_income_tax returns petitioners also have not furnished any documentation that substantiates their claim that they included the interest_income from first union national bank of florida on their federal_income_tax return accordingly we find for respondent on this issue sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations see sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 in general taxpayers are required to keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 income_tax regs -- - taxpayers are required to keep such books_or_records at all times available for inspection by authorized internal revenue officers or employees and these records shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_1 6001-l1 e income_tax regs when they destroyed the worksheets used in the preparation of their income_tax returns and failed otherwise to maintain adequate books_and_records petitioners did not exercise due care and failed to do what a reasonable and ordinarily prudent person would do accordingly we hold that petitioners were negligent with respect to the entire underpayment for each of the years and and therefore are liable for the accuracy-related_penalties under sec_6662 to reflect the foregoing concessions decision will be entered under rule
